 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   AGUSTIN BENITEZ, CARLOS                            No. 1:18-cv-01484-DAD-SKO
     MORALES, and STEVEN VILLAREAL,
12   on behalf of themselves and all others
     similarly situated,
13                                                      ORDER GRANTING JOINT STIPULATION
                         Plaintiffs,                    TO STAY
14
             v.                                         (Doc. No. 14)
15
     WESTERN MILLING, LLC and KRUSE
16   INVESTMENT COMPANY, INC.,
17                       Defendants.
18

19           On February 7, 2019, the parties filed a joint stipulation to stay this action. (Doc. No. 14.)

20   Pursuant to that stipulation, the parties agree and jointly request that the court stay the instant

21   action for one hundred and fifty (150) days to allow the parties to engage in a global mediation of

22   all matters presently before the court. The parties stipulate that they are currently meeting and

23   conferring to select a mediator and a mediation date, and the parties believe that they will be able

24   to select a mediator and complete mediation within one hundred and fifty (150) days. (Id. at 2–

25   3.)

26           Having reviewed the entire file and the parties’ stipulation, the court finds good cause to

27   stay the proceedings in this case pending completion of the mediation. Accordingly, and pursuant

28   to the parties’ stipulation:
                                                        1
 1          1. The proceedings in this case shall be stayed until July 8, 2019;
 2          2. Defendants’ motion to dismiss filed December 6, 2018 (Doc. No. 8), is denied without
 3                prejudice to its refiling1 and noticing for hearing after the expiration of the stay on July
 4                8, 2019;
 5          3. The scheduling conference in this case is continued to January 28, 2020;
 6          4. The joint scheduling report is due on January 21, 2020;
 7          5. All previously set hearings, dates, and deadlines, including the February 20, 2019
 8                hearing on the motion to dismiss and the May 2, 2019 scheduling conference, are
 9                vacated.
10          6. The parties shall file a joint status report every fifty (50) days advising the court of the
11                status of the mediation; and
12          7. The parties are required to notify the court that mediation has concluded within three
13                (3) days of that occurring.
14   IT IS SO ORDERED.
15
         Dated:     February 11, 2019
16                                                        UNITED STATES DISTRICT JUDGE

17

18

19

20

21

22

23

24

25

26
     1
27     If the motion is refiled it may be done merely by the filing of a new notice of hearing date on
     the motion incorporating by reference the arguments presented in the motion filed December 6,
28   2018.
                                                      2
